DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/26/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the 35 U.S.C. 112(b) rejection of claims 1 and 16 has been withdrawn; (2) the 35 U.S.C. 112(d) rejection of claims 3, 8, 13, and 18 has been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejection of claims 18-20 over Dubois as evidenced by Kuiken has been withdrawn; (4) the 35 U.S.C. 102(a)(1) rejection of claims 12-15 and 17 over Dubois as evidenced by Kuiken and Huynh-Ba has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			12-15 and 17-20
Amended claims: 				1-11 and 16	
New claims: 					21 and 22
Claims currently under consideration:	1-11, 16, 21 and 22
Currently rejected claims:			1-11, 16, 21 and 22
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) as evidenced by Kuiken (Kuiken, K.A., Lyman, C.M., “Essential Amino Acid Composition of Soy Bean Meals Prepared From Twenty Strains of Soy Beans”, 1949, J. Biol. Chem., vol. 177, pages 29-36) and Katsumata (Katsumata, T., Nakakuki, H., Tokunaga, C., Fujii, N., Egi, M., Phan, T, Mummalaneni, S., DeSimone, J., Lyali, V., “Effect of Maillard Reacted Peptides on Human Salt Taste and the Amiloride-Insensitive Salt Taste Receptor (TRPV1t)”, 2008, Chemical Senses, pages 1-16; provided by Applicant).
Regarding claim 1, Dubois teaches a sweetener composition ([0006]) comprising: a sweetening agent (corresponding to natural and synthetic high-potency sweeteners) ([0035]-[0036]); and a Maillard reaction product (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) formed from a reaction mixture comprising: the reducing sugar xylose and the amine donor soy protein hydrolysates ([0024]), and wherein the sweetener composition has improved mouthfeel and taste compared to the sweetening agent ([0028]).  Dubois also teaches the reaction mixture undergoes Maillard reaction at a temperature of 95°C, as evidenced by Katsumata (page 2, column 2, paragraph 4), which falls within the claimed range, and that protein hydrolysates include mixtures of amino acids ([0025]) which consists of glutamic acid, valine, histidine, lysine, and threonine as evidenced by Kuiken (page 33, Table II).  Dubois also teaches the composition to comprise stevia extract ([0028]; [0033]) such as 
Regarding claim 2, Dubois teaches the invention as disclosed above in claim 1, including the amine donor to be soy protein hydrolysate ([0025])  which contains glutamic acid as evidenced by Kuiken (page 33, Table II).  Dubois also teaches a reducing sugar reacting with the soy protein hydrolysate in the Maillard reaction ([0024]), but only exemplifies one type of reducing sugar.  However, the reaction of an amino acid with a reducing carbohydrate in the Maillard reaction is known in the art as evidenced by Katsumata (page 1, column 1, paragraph 1); therefore, a skilled practitioner would readily recognize that other suitable reducing sugars such as galactose can be used in the composition, especially in light of the disclosure in Dubois of galactose as a suitable carbohydrate for the composition ([0077]).  Dubois also teaches that sweetener composition comprises natural or synthetic flavoring additives such as citrus ([0088]).  Since this flavoring is added to the sweetener composition which comprises the Maillard reaction product and the flavoring is used to impart taste, the Maillard reaction product would have a citrus taste, rendering the claim obvious.
Regarding claim 3, Dubois teaches the invention as disclosed above in claim 1, including the sweetening agent comprises a stevia extract (corresponding to 
Regarding claims 4 and 5, Dubois teaches the invention as disclosed above in claim 1, including the sweetening agent is sucralose, aspartame, acesulfame-K ([0035]), or erythritol ([0034]).
Regarding claim 6, Dubois teaches a method for preparing a citrus-flavored composition ([0088]) comprising the steps of: creating a Maillard reaction product (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) from a reaction mixture comprising the amine donor soy protein hydrolysate ([0024]) wherein stevia extract ([0028]; [0033]) such as rebaudioside and stevioside ([0036]) are added after the completion of the conventional Maillard reaction (corresponding to the salty taste inhibitor and a sweetener) ([00107]).  Dubois teaches that soy protein hydrolysates include mixtures of amino acids ([0025]) which includes glutamic acid as evidenced by Kuiken (page 33, Table II).  Dubois also teaches the preparation of a reaction mixture and that the reaction mixture undergoes a Maillard reaction at a temperature of 95°C, as evidenced by Katsumata (page 2, column 2, paragraph 4), which falls within the claimed range.  Also, Dubois states that a sufficient amount of MRP is added to the sweetener composition, which also comprises a salt and a natural high-potency sweetener (NHPS) ([00105]) such as stevia extract ([0036]), in order to produce the composition ([00105]).  Although Dubois exemplifies xylose as the reducing sugar reacting with the soy protein hydrolysate in the Maillard reaction ([0024]), the reaction of an amino acid with a carbohydrate in the Maillard reaction is known in the art as evidenced by Katsumata (page 1, column 1, paragraph 1); therefore, a skilled practitioner 
Regarding claim 7, Dubois teaches the invention as disclosed above in claim 6, including the target composition is a sweetener composition and wherein the sweetener composition has improved mouthfeel and taste compared to the sweetening agent ([0028]).
Regarding claim 8, 
Regarding claims 9 and 10, Dubois teaches the invention as disclosed above in claim 7, including the sweetening agent is sucralose, aspartame, acesulfame-K ([0035]), or erythritol ([0034]).
Regarding claim 11, 
Regarding claim 16, Dubois teaches a food or beverage composition (corresponding to orally ingestible compositions) ([00121]) having an improved taste and mouthfeel ([0028]), wherein the food or beverage comprises the composition of claim 1 ([00121]).
Regarding claim 21, Dubois teaches the invention as disclosed in claim 1 above, including that, in addition to the Maillard reaction products (MRPs) and the sweetening agent (corresponding to NHPSs), the sweetener composition ([00111]) comprises at least one salt, at least one sweet taste improving amino acid additive, at least one sweet taste improving polyol additive.  The sweet taste improving additives comprise 0.05 -10.5 wt% (corresponding to amino acid additive at 100-25,000 ppm and polyol additive at 400-80,000 ppm) of the sweetener composition; the salt components comprise 0.0045 – 1.5 wt% of the sweetener composition (corresponding to inorganic and organic salts being present at 45-15,000 ppm) ([00111) ]); and the sweetening agent is in a weight ratio with the sweet taste improving additives at 1:1 ([00120]), which would be 0.05-10.5 wt%, based on the embodiment of [00111].  These disclosures mean that the MRPs makes up an amount approaching 89.4455-99.8955 wt% of the sweetener composition and the sweetening agent makes up about 0.05-10.5 wt% of the sweetener composition.  The ratios of MRPs to sweetening products created by these content ranges overlap the claimed ratio range, rendering it obvious.
Regarding claim 22, Dubois teaches the invention as disclosed in claim 21 above, including the sweetening agent is a stevia extract (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, stevia, and stevioside) or monk fruit extract (corresponding to Luo Han Guo sweetener) ([0036]).

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,846.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires all the claim limitations of instant claim 1.

Claims 1, 6, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15, and 22 of U.S. Application No. 16/402,413.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires claim limitations of instant claim 1; co-pending claim 8 requires claim limitations of instant claim 6; co-pending claim 15 requires claim limitations of instant claim 11; and co-pending claim 22 requires claim limitations of instant claim 16.  Although the co-pending claims does not limit the type of reducing sugars and amine donors, the selection of mannose, glucose, rhamnose, fructose, arabinose, lactose, galactose, xylose, or raffinose as the reducing sugar and glutamic acid, valine, serine, proline, lysine, tryptophan, threonine, histidine, glycine, or glutamine as the amine donor would render the co-pending claims obvious.

Claims 1, 6, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, and 28 of U.S. Application No. 16/402,728.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires claim limitations of instant claim 1; co-pending claim 10 requires claim limitations of instant claim 6; co-pending claim 19 requires claim limitations of instant claim 11; and co-pending claim 28 requires claim 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Application No. 16/402,816.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 15 requires claim limitations of instant claim 15.  Although the co-pending claim does not limit the type of reducing sugars and amine donors, the selection of mannose, glucose, rhamnose, fructose, arabinose, lactose, galactose, xylose, or raffinose as the reducing sugar and glutamic acid, valine, serine, proline, lysine, tryptophan, threonine, histidine, glycine, or glutamine as the amine donor would render the co-pending claim obvious.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,991.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires claim limitations of instant claim 16.  Although the co-pending claim does not limit the type of reducing sugars and amine donors, the selection of mannose, glucose, rhamnose, fructose, arabinose, lactose, galactose, xylose, or raffinose as the reducing sugar and glutamic acid, valine, serine, proline, lysine, tryptophan, threonine, 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/402,999.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires claim limitations of instant claim 16.  Although the co-pending claim does not limit the type of reducing sugars and amine donors, the selection of mannose, glucose, rhamnose, fructose, arabinose, lactose, galactose, xylose, or raffinose as the reducing sugar and glutamic acid, valine, serine, proline, lysine, tryptophan, threonine, histidine, glycine, or glutamine as the amine donor would render the co-pending claim obvious.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/403,178.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires claim limitations of instant claim 15 except it does not require the optional steps of combining the reaction mixture with one or more solvents to provide a reaction solution or isolating the Maillard reaction mixture composition.  However, since these steps are optional, they may be omitted from the method of the instant claim, at which point the instant claim would not be patentably distinct from the co-pending claim. Additionally, the co-pending claim does not limit the type of reducing sugars and amine donors; however, the selection of mannose, glucose, rhamnose, fructose, arabinose, lactose, galactose, xylose, or raffinose as the reducing sugar and glutamic acid, valine, 

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claims 1 and 16: Applicant amended the claims to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. (d) of claims 3, 8, 14, and 18: Applicant amended claims 3, 8, and 14 to fully address the rejection and canceled claim 18; therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1, 3-5, 16, and 18-20 over Dubois as evidenced by Kuiken: Applicant’s arguments have been fully considered and are unpersuasive.
Applicant amended independent claim 1 to require the reaction mixture to undergo a Maillard reaction at a temperature of 50-250°C and for the sweetener composition to have an improved mouth feel and taste compared to the sweetening agent (Applicant’s Remarks, page 10, paragraph 1).  Applicant argued that Dubois fails to disclose a Maillard reaction product formed according to the limitations of amended claim 1 (Applicant’s Remarks, page 11, paragraph 2) as it only concerns one particular species of TRPV1 inhibitors formed during the aging of soy pesto and soy sauce as shown in the Katsumata reference provided by Applicant as Exhibit #1; therefore, Dubois does not disclose producing a Maillard reaction product at a temperature of 50-250°C (Applicant’s Remarks, page 11, paragraph 4- page 12, paragraph 1) and cannot anticipate claim 1 
However, Examiner points out that Dubois teaches a Maillard reaction between reducing sugars such as the claimed xylose and amine donors such as the claimed valine, histidine, lysine, and threonine which are found in soy protein hydrolysates, as evidenced by Kuiken (page 33, Table II) to form the TRPV1 inhibitors.  The Katsumata reference does state that Maillard reaction products are produced during the aging of soy pesto and soy sauce (page 1, column 1, paragraph 1), but the study focuses on carrying out the Maillard reaction between soy protein peptides and different sugar moieties to evaluate how their concentration influences the perception of the salt taste (page 1, column 1, paragraph 1- column 2, paragraph 1).  Kuiken is not used to remedy the deficiency of Dubois but is merely used to show the types of amino acids found in soy protein hydrolysates while Katsumata is used to merely show the method of producing the TRPV1 inhibitors of Dubois.  Katsumata isolated amino acids from soy protein and formed the MRPs at a temperature of 95°C (page 2, paragraphs 3-4) and found that the MRPs formed from all five sugar moieties included in this study became salty taste antagonists at higher concentrations (page 12, paragraph 3), which suggests that MRPs produced using any reducing sugar would have a similar effect.  So although Dubois teaches amino acids produced from soy protein hydrolysates, those hydrolysates include members of the claimed amine donor list and members from the claimed reducing sugar list of claim 1 that are produced at a temperature within 

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 2, 6-15, and 17 over Dubois as evidenced by Kuiken and Huynh-Ba: Applicant’s arguments have been fully considered and are rendered unpersuasive.
Applicant amended claim 6 to require the method to comprise the steps of preparing a reaction mixture of stevia extract, galactose, and glutamic acid; heating the reaction mixture at a temperature in the range of 50-250°C; and adding a sufficient amount of the MRP to the target composition to produce a citrus flavored-composition (Applicant’s Remarks, page 10, paragraph 2).  Applicant argued that Dubois fails to disclose a Maillard reaction product formed according to the limitations of amended claim 6 (Applicant’s Remarks, page 11, paragraph 3) as it only concerns one particular species of TRPV1 inhibitors formed during the aging of soy pesto and soy sauce as shown in the Katsumata reference provided by Applicant as Exhibit #1; therefore, Dubois does not disclose producing a Maillard reaction product at a temperature of 50-250°C (Applicant’s Remarks, page 11, paragraph 4- page 12, paragraph 1) and cannot anticipate claim 6 (Applicant’s Remarks, page 9, paragraph 7).  Applicant stated that Kuiken and Huynh-Ba fail to cure the deficiency of Dubois because Kuiken generally describes the essential amino acid composition of soybean and is cited for its teachings on the presence of 
However, Examiner points out that Dubois teaches a Maillard reaction between reducing sugars such as the claimed xylose and amine donors such as the claimed valine, histidine, lysine, and threonine which are found in soy protein hydrolysates, as evidenced by Kuiken (page 33, Table II) to form the TRPV1 inhibitors.  The Katsumata reference is now used as an evidentiary reference in place of Huynh-Ba as it specifically teaches MRPs formed as TRPV1 inhibitors as taught in Dubois which includes steps of preparing a reaction mixture comprising the reducing sugar and amine donor and heating the reaction mixture to the claimed temperature range.  Katsumata does state that Maillard reaction products are produced during the aging of soy pesto and soy sauce (page 1, column 1, paragraph 1), but the study focuses on carrying out the Maillard reaction between soy protein peptides and different sugar moieties to evaluate how their concentration influences the perception of the salt taste (page 1, column 1, paragraph 1- column 2, paragraph 1).  Kuiken is not used to remedy the deficiency of Dubois but is merely used to show the types of amino acids found in soy protein hydrolysates while Katsumata is used to merely show the method of producing the TRPV1 inhibitors of Dubois.  Katsumata isolated amino acids from soy protein and formed the MRPs at a temperature of 95°C (page 2, paragraphs 3-4) and found that the MRPs formed from all five sugar moieties included in this study became salty taste antagonists at higher concentrations (page 12, paragraph 3), which suggests that MRPs produced using any reducing sugar such as galactose would have a similar 

Double Patenting Rejection of claims 1, 6, 11, and 16 over Application No. 16/402,846, 16/402,413, 16/402,728, 16/402,816, 16/402,991, 16/402,999, and 16/403,178: Applicant acknowledged the rejections and will address the filing of a Terminal Disclaimer at such time the claims are considered allowable; therefore, the current rejections are maintained herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791